PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LARRY JEROME BROOKS,
Plaintiff-Appellant,

v.

CITY OF WINSTON-SALEM, NORTH
                                                                        No. 94-7063
CAROLINA; M. N. BARKER,
individually and as a City Police
Officer,
Defendants-Appellees.

Appeal from the United States District Court
for the Middle District of North Carolina, at Winston-Salem.
Paul Trevor Sharp, Magistrate Judge.
(CA-94-80)

Argued: January 31, 1996

Decided: June 3, 1996

Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed in part, reversed in part, and remanded for further proceed-
ings by published opinion. Judge Wilkins wrote the opinion, in which
Judge Niemeyer and Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Romallus Olga Murphy, Sr., Greensboro, North Carolina,
for Appellant. Ursula Marie Henninger, WOMBLE, CARLYLE,
SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Carolina,
for Appellees. ON BRIEF: Gusti W. Frankel, WOMBLE, CAR-
LYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Car-
olina, for Appellees.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Larry Jerome Brooks brought this action pursuant to 42 U.S.C.A.
§ 1983 (West 1994), seeking monetary damages for alleged violations
of his rights under the Fourth, Fifth, and Fourteenth Amendments in
connection with his arrest and prosecution on state criminal charges.
Concluding that Brooks' action was barred by the applicable statute
of limitations, the magistrate judge1 entered judgment in favor of
Appellees, the City of Winston-Salem, North Carolina, and the arrest-
ing officer, M. N. Barker, in his individual and official capacities. We
affirm in part, reverse in part, and remand for further proceedings.

I.

Brooks was arrested on charges of kidnapping, rape, and other sex-
ual offenses on June 28, 1989. He vigorously asserted his innocence
and offered to submit to polygraph and DNA testing. The charges
against him were ultimately dismissed by a state prosecuting attorney
on February 18, 1991. Almost three years later, on February 17, 1994,
Brooks filed this lawsuit. His first cause of action charged that Officer
Barker violated his rights under the Fourth and Fourteenth Amend-
ments by illegally seizing him without probable cause and his rights
under the Fifth and Fourteenth Amendments by depriving him of lib-
erty without due process of law. He further maintained that Officer
Barker should have attempted to have the criminal proceedings termi-
nated after he knew or should have known that Brooks had not com-
mitted the offenses. His second cause of action charged that the City
maintained policies of failing to adequately train, supervise, and con-
trol officers in investigation and arrest procedures.
_________________________________________________________________
1 The parties consented to submission of the case to a magistrate judge
for final resolution. See 28 U.S.C.A. § 636(c) (West 1993).

                    2
The magistrate judge granted Appellees' motion to dismiss pursu-
ant to Federal Rule of Civil Procedure 12(b)(6), reasoning that
Brooks' action was time barred because he had not filed it within
three years of the date of his arrest. Brooks appeals, claiming that his
action was timely with respect to Officer Barker because it was filed
within three years of the date the charges were dismissed.2

II.

We review de novo the decision of the lower court to grant a
motion to dismiss pursuant to Rule 12(b)(6), recognizing that dis-
missal is inappropriate unless, accepting as true the well-pleaded facts
in the complaint and viewing them in the light most favorable to the
plaintiff, "it appears to a certainty that the plaintiff would be entitled
to no relief under any state of facts which could be proved in support
of his claim." Mylan Lab., Inc. v. Matkari , 7 F.3d 1130, 1134 & n.4
(4th Cir. 1993) (internal quotation marks omitted), cert. denied, 114
S. Ct. 1307 (1994). Although a motion pursuant to Rule 12(b)(6)
invites an inquiry into the legal sufficiency of the complaint, not an
analysis of potential defenses to the claims set forth therein, dismissal
nevertheless is appropriate when the face of the complaint clearly
reveals the existence of a meritorious affirmative defense. Richmond,
F. & P. R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993). See generally
5A Charles A. Wright & Arthur R. Miller, Federal Practice and
Procedure § 1357, at 352 (1990) ("A complaint showing that the stat-
ute of limitations has run on the claim is the most common situation
in which the affirmative defense appears on the face of the pleading,"
rendering dismissal appropriate.)

The parties agree that because the state limitations period govern-
ing a claim for damages for personal injuries applies to a § 1983
action, regardless of the allegations in the complaint, the three-year
statute of limitations set forth in N.C. Gen. Stat.§ 1-52(5) (1995) con-
_________________________________________________________________
2 Brooks offers no argument concerning the accrual of his § 1983
action against the City, and therefore we deem him to have abandoned
this portion of his appeal. See 11126 Baltimore Blvd., Inc. v. Prince
George's County, Md., 58 F.3d 988, 993 n.7 (4th Cir.) (en banc), cert.
denied, 116 S. Ct. 567 (1995). Consequently, we affirm the dismissal of
Brooks' allegations against the City.

                     3
trols. See Wilson v. Garcia, 471 U.S. 261, 276 (1985); National
Advertising Co. v. City of Raleigh, N.C., 947 F.2d 1158, 1161-62 &
n.2 (4th Cir. 1991), cert. denied, 504 U.S. 931 (1992). Thus, the first
question before us is when the limitations period began to run.

Although the applicable state statute of limitations supplies the
length of the limitations period in a § 1983 action, the time of accrual
of the cause of action is a matter of federal law. Nasim v. Warden,
Md. House of Correction, 64 F.3d 951, 955 (4th Cir. 1995) (en banc),
cert. denied, 116 S. Ct. 1273 (1996). "Under federal law a cause of
action accrues when the plaintiff possesses sufficient facts about the
harm done to him that reasonable inquiry will reveal his cause of
action." Id. In order to determine when a claimant possessed suffi-
cient facts to know or have reason to know of the alleged injury, we
may look to the common-law cause of action most closely analogous
to the constitutional right at stake as an "`appropriate starting point.'"
Heck v. Humphrey, 114 S. Ct. 2364, 2370-71 (1994) (quoting Carey
v. Piphus, 435 U.S. 247, 258 (1978)); Calero-Colon v. Betancourt-
Lebron, 68 F.3d 1, 3 (1st Cir. 1995).

Viewed in the light most favorable to Brooks, his complaint alleges
that his seizure was unreasonable and that he was deprived of due
process, in violation of the Fourth and Fourteenth Amendments,
because his arrest was not supported by probable cause and because
his prosecution was continued after it was apparent that he was inno-
cent. These claims are analogous to two common-law causes of action
--false arrest and malicious prosecution. Heck , 114 S. Ct. at 2371. At
common law, allegations that a warrantless arrest or imprisonment
was not supported by probable cause advanced a claim of false arrest
or imprisonment. See id.; Calero-Colon , 68 F.3d at 3-4; Singer v. Ful-
ton County Sheriff, 63 F.3d 110, 117 (2d Cir. 1995), cert. denied, 64
U.S.L.W. 3755, 3762 (U.S. May 13, 1996) (No. 95-1452). A claim of
false arrest permitted the recovery of damages from"`the time of
detention up until issuance of process or arraignment, but not more.'"
Heck, 114 S. Ct. at 2371 (quoting W. Page Keeton et al., Prosser and
Keeton on the Law of Torts § 119, at 888 (5th ed. 1984)); Calero-
Colon, 68 F.3d at 4; Singer, 63 F.3d at 117. However, allegations that
an arrest made pursuant to a warrant was not supported by probable
cause, or claims seeking damages for the period after legal process
issued, are analogous to the common-law tort of malicious prosecu-

                     4
tion. Heck, 114 S. Ct. at 2371; Calero-Colon, 68 F.3d at 4; Singer,
63 F.3d at 117. Because the allegations contained in Brooks' com-
plaint do not specify whether his arrest was made pursuant to a war-
rant, we consider the timeliness of Brooks' claims under both
scenarios.

A.

The magistrate judge apparently viewed Brooks' § 1983 complaint
as alleging an unlawful warrantless arrest and held that such a claim
accrued on the date of his arrest. We agree that this was the appropri-
ate time of accrual of Brooks' claim to the extent that it charges a
warrantless arrest unsupported by probable cause. There is no ques-
tion that on the day of his arrest Brooks knew or should have known
both of the injury resulting from his allegedly illegal seizure and who
was responsible for any injury. See Nasim, 64 F.3d at 955. This con-
clusion accords with the decisions of the other courts of appeals that
have addressed the question. See Davis v. Ross , 995 F.2d 137, 138
(8th Cir. 1993) (per curiam); Johnson v. Johnson County Comm'n
Bd., 925 F.2d 1299, 1300-01 (10th Cir. 1991); Rose v. Bartle, 871
F.2d 331, 350-51 (3d Cir. 1989); McCune v. City of Grand Rapids,
842 F.2d 903, 906 (6th Cir. 1988); Mack v. Varelas, 835 F.2d 995,
999-1000 (2d Cir. 1987); Davis v. Harvey, 789 F.2d 1332, 1333 n.1
(9th Cir. 1986); Rinehart v. Locke, 454 F.2d 313, 315 (7th Cir. 1971).

Brooks asserts, however, that the recent Supreme Court decision in
Heck v. Humphrey, 114 S. Ct. 2364 (1994), dictates a different con-
clusion. Under Heck, Brooks maintains, a cause of action alleging an
unconstitutional seizure accomplished by a warrantless arrest without
probable cause does not accrue until the criminal proceedings against
the accused are terminated in his favor.

In Heck, the Supreme Court held:

          [I]n order to recover damages for allegedly unconstitutional
          conviction or imprisonment, or for other harm caused by
          actions whose unlawfulness would render a conviction or
          sentence invalid, a § 1983 plaintiff must prove that the con-
          viction or sentence has been reversed on direct appeal,
          expunged by executive order, declared invalid by a state tri-

                    5
          bunal authorized to make such determination, or called into
          question by a federal court's issuance of a writ of habeas
          corpus . . . .

Id. at 2372 (footnote omitted). The Court explained that this holding
meant that a § 1983 cause of action seeking monetary damages attrib-
utable to a conviction or sentence and raising challenges that neces-
sarily would implicate the validity of a plaintiff's conviction or
sentence does not accrue until that conviction or sentence is reversed,
etc. Id. at 2372-74.

We do not read Heck to compel a conclusion that all claims of
unconstitutional seizure accrue only upon a termination of the crimi-
nal proceedings favorable to the § 1983 plaintiff. Heck did not purport
to address the accrual of a § 1983 cause of action for damages result-
ing from actions that would not implicate the validity of a conviction
or sentence. And, a charge that probable cause for a warrantless arrest
was lacking, and thus that the seizure was unconstitutional, would not
necessarily implicate the validity of a subsequently obtained
conviction--at least in the usual case. See Simpson v. Rowan, 73 F.3d
134, 135-36 (7th Cir. 1995); cf. Heck, 114 S. Ct. at 2372 n.6 (setting
forth an example of a claim of unconstitutional warrantless seizure
that necessarily would implicate the validity of a conviction and thus
would not accrue until the conviction is set aside or other favorable
termination of the criminal proceeding is obtained). Further, as the
Heck Court specifically explained, a § 1983 action that would not ren-
der a conviction or sentence invalid and that seeks to recover damages
other than those resulting from conviction or sentence was cognizable
and could proceed, assuming no other bar to the action was present,
even though the plaintiff's conviction or sentence had not been
reversed. Id. at 2372 & n.7. We gather that if such claims properly
may go forward, despite the lack of a disposition of the criminal
charges that is favorable to the § 1983 plaintiff, then these claims
must have accrued.

In sum, we do not read Heck as altering the general rule that a
§ 1983 claim seeking damages for an allegedly unconstitutional war-
rantless arrest accrues when the plaintiff knows or should know of the
injury--except in the limited circumstances, not present here, when
a § 1983 plaintiff's success on a claim that a warrantless arrest was

                    6
not supported by probable cause necessarily would implicate the
validity of the plaintiff's conviction or sentence. See Simpson, 73 F.3d
at 136; Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995); Woods v.
Candela, 47 F.3d 545, 546 (2d Cir.) (per curiam), cert. denied, 116
S. Ct. 54 (1995).3 Thus, to the extent that Brooks' complaint may be
read to allege an unconstitutional warrantless arrest, his claim is time
barred.

B.

Viewed in the light most favorable to Brooks, the allegations in his
complaint may also be construed as seeking monetary damages,
occurring after the issuance of process or arraignment, for an uncon-
stitutional seizure that was accomplished pursuant to a warrant and
was prolonged after Officer Barker knew or should have known
Brooks was innocent.4 Because§ 1983 actions seeking damages for
unconstitutional arrest or confinement imposed pursuant to legal
process--claims most analogous to the common-law tort of malicious
prosecution--must allege and prove a termination of the criminal pro-
ceedings favorable to the accused, such claims do not accrue until a
favorable termination is obtained. Heck, 114 S. Ct. at 2371; Morrison
v. Jones, 551 F.2d 939, 940-41 (4th Cir. 1977); accord Simpson, 73
F.3d at 136 n.4; Calero-Colon, 68 F.3d at 3-4; Singer, 63 F.3d at 117-
18. Consequently, the claim against Officer Barker is not time barred
to the extent that Brooks alleges that his arrest warrant--applied for
and executed by Officer Barker--was not supported by probable
cause or that the officer continued the prosecution after he knew or
should have known that Brooks was innocent.
_________________________________________________________________

3 In the wake of the Heck decision, two courts of appeals have ruled
that § 1983 actions for unconstitutional warrantless arrest did not accrue
until the plaintiffs' resulting convictions were overturned. See Wells, 45
F.3d at 94-95; Woods, 47 F.3d at 546. However, these courts did not
announce results contrary to the one we reach today because in both
decisions the courts ruled that proof of the invalidity of the arrest in the
§ 1983 action necessarily would have implicated the validity of the con-
viction. Wells, 45 F.3d at 95; Woods , 47 F.3d at 546.

4 For convenience, we refer to these claims as Brooks' § 1983 mali-
cious prosecution claims.

                     7
III.

Having concluded that Brooks' § 1983 malicious prosecution
claims are not time barred, we turn to consider whether these allega-
tions state a claim upon which relief may be granted.

A.

Brooks first asserts that Officer Barker violated his rights under the
Fourth Amendment by unreasonably seizing his person--allegations
that, as noted above, are broad enough to encompass a claim that legal
process issued without probable cause. The Fourth Amendment pro-
hibits law enforcement officers from making unreasonable seizures,
and seizure of an individual effected without probable cause is unrea-
sonable. See Graham v. Connor, 490 U.S. 386, 396-97 (1989). Thus,
Brooks' allegations that Officer Barker seized him pursuant to legal
process that was not supported by probable cause and that the crimi-
nal proceedings terminated in his favor are sufficient to state a § 1983
malicious prosecution claim alleging a seizure that was violative of
the Fourth Amendment.5

B.

Brooks next charges that Officer Barker's failure to attempt to ter-
minate the criminal proceedings after it became clear that Brooks was
innocent deprived him of his constitutional rights under the Fourth
and Fourteenth Amendments. We conclude that these allegations fail
to state a claim upon which relief may be granted.
_________________________________________________________________
5 We recognize that actual malice is an element of a malicious prosecu-
tion claim at common law. See, e.g., Calero-Colon, 68 F.3d at 3 n.5.
And, common-law principles "provide the appropriate starting point for"
determining the elements of § 1983 actions. Heck, 114 S. Ct. at 2370
(internal quotation marks omitted). However, the Supreme Court has
indicated that the reasonableness of a seizure under the Fourth Amend-
ment should be analyzed from an objective perspective. See Graham,
490 U.S. at 396-97, 399 ("The Fourth Amendment inquiry is one of
`objective reasonableness' under the circumstances, and subjective con-
cepts like `malice' and `sadism' have no proper place in that inquiry.").
Thus, we conclude that the subjective state of mind of the defendant,
whether good faith or ill will, is irrelevant in this context. Id. at 397.

                    8
As we recently explained, the Due Process Clause of the Four-
teenth Amendment does not provide protection in this area. Taylor v.
Waters, 81 F.3d 429, 435-36 (4th Cir. 1996). The Supreme Court has
rejected the proposition that a defendant possesses a liberty interest
in avoiding prosecution upon less than probable cause. Id. at 436 (rec-
ognizing that a majority of the Supreme Court has rejected the exis-
tence of substantive due process protection in this area). And, the
Fourth Amendment provides all of the pretrial process that is constitu-
tionally due to a criminal defendant in order to detain him prior to
trial. Id. at 435-36. Thus, Brooks' claim that Officer Barker failed to
attempt to have the criminal proceedings terminated after it became
apparent that Brooks was not the perpetrator fails to state a claim
upon which relief may be granted.6

Furthermore, the Fourth Amendment "requires that arrests be made
based upon probable cause and that a neutral and detached judicial
officer evaluate probable cause as a condition of significant pretrial
restraint of liberty." Id. at 436. Once a pretrial seizure has been ren-
dered reasonable by virtue of a probable cause determination by a
neutral and detached magistrate, the continuing pretrial seizure of a
criminal defendant--either by detention or by bond restrictions--is
reasonable. See id.7 Therefore, Officer Barker's failure to attempt to
have the criminal charges against Brooks dismissed after a determina-
tion of probable cause had been made by a neutral detached magis-
trate did not render Brooks' continuing pretrial seizure unreasonable
_________________________________________________________________
6 The decision of this court in Gay v. Wall, 761 F.2d 175, 178-79 (4th
Cir. 1985), does not compel a different conclusion. In Gay, this court dis-
tinguished Baker v. McCollan, 443 U.S. 137 (1979), and stated that
despite the existence of probable cause at the time of Gay's arrest, a
showing that officers continued to detain him in custody after they knew
him to be innocent deprived Gay of due process. Gay, 761 F.2d at 178-
79. The reasoning of Gay--that a defendant is deprived of substantive
due process by continued prosecution in the absence of probable cause--
was rejected by the Supreme Court in Albright v. Oliver. Taylor, 81 F.3d
at 436 (citing Albright v. Oliver, 114 S. Ct. 807, 810-14 (1994) (plural-
ity); id. at 819-22 (Souter, J., concurring in judgment)).
7 Of course, the judicial determination of probable cause does not
"break[ ] the causal chain between the application for the warrant and the
improvident arrest" if the officer who sought the warrant did not possess
probable cause. Malley v. Briggs, 475 U.S. 335, 344 n.7 (1986).

                    9
under the Fourth Amendment. Consequently, this claim does not
allege the deprivation of any right guaranteed by the Fourth Amend-
ment.

IV.

To summarize, we hold that the magistrate judge properly dis-
missed as time barred Brooks' § 1983 claim for monetary damages to
the extent that it was based upon an allegedly unconstitutional war-
rantless arrest. The court, however, erred in concluding that Brooks'
action was untimely to the extent that his complaint alleged an uncon-
stitutional arrest accomplished pursuant to a warrant, an unconstitu-
tional initiation of legal process, and an unconstitutional failure to
terminate the prosecution. Nevertheless, because we conclude
Brooks' allegations fail to state a § 1983 claim for a violation of his
rights under the Fifth8 and Fourteenth Amendments, the Rule 12(b)(6)
dismissal of these causes of action must be affirmed. And, to the
extent that Brooks alleges that Officer Barker failed to attempt to dis-
miss the criminal charges after it became clear that Brooks was inno-
cent, his complaint also fails to state a § 1983 claim alleging a
violation of the Fourth Amendment. Brooks' allegations that his arrest
was effected pursuant to a warrant that was not based upon probable
cause, or that the legal proceedings against him were not initiated
upon probable cause, does state a claim upon which relief may be
granted; a remand for further proceedings with respect to this claim
is required.9 Accordingly, we affirm in part, reverse in part, and
remand for further proceedings.

AFFIRMED IN PART; REVERSED IN PART; AND REMANDED
FOR FURTHER PROCEEDINGS
_________________________________________________________________

8 Brooks fails to state a claim under the Fifth Amendment because he
"has not alleged any conduct on the officer's part that even arguably is
governed by that amendment." Taylor, 81 F.3d at 437 n.6.

9 We express no opinion concerning the merits, or Officer Barker's
entitlement to qualified immunity, limiting our decision merely to the
conclusion that these allegations state a claim upon which relief may be
granted and are not time barred.

                    10